Citation Nr: 0833227	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  03-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to 
February 1984 and from August 1986 to August 1989, with 
additional service in the U.S. Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The record shows the veteran has received the required DSM-IV 
diagnosis of PTSD, but thus far based on an unverified sexual 
assault during her military service, as well as due to other 
incidents ("stressors") that occurred both prior to and 
since her military service.



Because a sexual assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which in turn creates a proof problem in establishing they 
did.  It is not unusual for there to be an absence of service 
records documenting the events the veteran has alleged.  
Therefore, evidence from sources other than the veteran's 
service records may corroborate an account of a stressor 
incident that is predicated on a sexual assault.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3) (2007).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In this case at hand, unfortunately, none of the veteran's 
claimed in-service stressors are verified by her service 
personnel records, nor does her service medical or personnel 
records show behavioral changes that would otherwise reflect 
that an assault may have occurred.  But VA regulation 
provides that VA will not deny this type of PTSD claim 
without first advising the veteran that evidence from sources 
other than her service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  Id.  See also Patton, supra, and YR v. West, 11 
Vet. App. 393, 398-99 (1998).

To this end, the RO sent the veteran numerous PTSD 
development letters.  However, none of those letters notified 
her of the type of evidence needed to support of her claim 
for PTSD on the basis of a personal assault.  This oversight 
needs to be corrected by requiring full and complete 
compliance with the notice requirements of section 
3.304(f)(3).  This is required especially in light of the 
fact that her service medical records are missing and are 
unable to be located.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996) (holding that when service medical records are missing 
through no fault of the veteran, VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision ....")

And since her service medical records are missing, the Board 
also finds that the veteran should be afforded a VA 
examination to determine whether her PTSD diagnosis is at 
least partly the result of a sexual assault during her 
military service, as opposed to other non-service-related 
stressors both prior to and since her service.  See 38 C.F.R. 
§ 3.304(f)(3) (VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred).  Indeed, while generally credible evidence of the 
occurrence of a claimed stressor cannot consist solely of 
medical evidence obtained after the fact (such as a VA 
physician's opinion post service discharge), see Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996), the Court held in Patton 
that this general rule in Moreau does not apply to 
sexual-assault based cases.

Here, as already alluded to, the record shows the veteran has 
been diagnosed with PTSD based on numerous stressors 
throughout her life.  With respect to her claimed in-service 
stressors, she alleges that she was sexually assaulted and 
harassed by several male supervisors.  She reported that one 
civilian supervisor at the 74th Field Hospital in the Bronx, 
New York, would often touch her body as she walked by.  She 
alleges he also offered her free shoes in exchange for sex 
and indicated that he could make things difficult for her if 
she did not comply.  She says that she refused his offers.

The veteran also claims that she was sexually harassed and 
touched by a Lieutenant Colonel, whom she finally agreed to 
have sex with because of his continuing harassment.  She 
indicated that she eventually contracted syphilis and became 
pregnant as a result of these sexual encounters.  According 
her, she was treated for syphilis (date unknown) and had an 
abortion in 1988 at a private hospital - although she never 
provided the name of that facility so that her records could 
be obtained for verification purposes.  She indicated that 
this Lieutenant Colonel eventually died of human 
immunodeficiency virus (HIV progressing to AIDS), and that 
she was "forced" to visit him in the hospital and attend 
his funeral. 

The veteran further alleges that, after her unit had moved to 
Orange, New York, another Lieutenant Colonel pulled out a 
hunting knife and demanded that she strip.  She stated that 
when the Lieutenant Colonel was distracted by a telephone 
call, she was able to leave the building before being 
assaulted.  

The veteran's PTSD diagnosis has been partly based on these 
sexual-assault-related incidents, under the assumption they 
occurred.  But, as mentioned, her PTSD diagnosis also has 
been diagnosed based on other stressors that occurred both 
prior to and after her military service.  Concerning these 
non-service-related stressors, VA medical professionals have 
attributed the veteran's PTSD to her history of childhood 
sexual abuse at ages 12 and 13 by her father, to sexual 
harassment and assault at her civilian job after service, and 
to her having witnessed the traumatic death of her former 
boyfriend when he was shot in a drug deal that went bad.  



The Board, therefore, needs further medical comment 
concerning the cause of the veteran's PTSD to fairly decide 
her appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  
Although the Board must make the ultimate finding of fact 
concerning whether the claimed sexual-assault stressor 
occurred, VA regulation provides that VA may submit any 
evidence it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal (sexual) assault occurred.  38 C.F.R. 
§ 3.304(f)(3).  If the VA examiner believes that a sexual 
assault occurred in service, a medical opinion is then 
required to determine whether the veteran has PTSD based - 
at least in part - on that in-service sexual assault, as 
opposed to the other stressors mentioned that she experienced 
both prior to and after service.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  In accordance with governing legal 
criteria, namely 38 C.F.R. § 3.304(f)(3), 
send the veteran an appropriate stressor 
development letter.  She must be notified 
that her claimed personal (sexual) 
assault in service may be corroborated by 
evidence from sources other than her 
service records, as defined in this 
regulation.  All specific examples of 
alternative sources of evidence listed in 
§ 3.304(f)(3) must be included in the 
notification letter.  And she must be 
given an opportunity to submit this type 
of alternative supporting evidence.



2.  Upon receipt of any additional 
evidence is response to this notice, 
undertake any and all further development 
action indicated by the evidence.  Then 
make a preliminary determination as to 
whether there is any credible supporting 
evidence that the veteran was sexually 
assaulted during her military service.  
Put a statement of this determination in 
the claims file.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
etiology of her PTSD.  The claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for a review of the pertinent 
medical and other history.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the veteran 
was sexually assaulted in service.

If it is determined that a sexual assault 
occurred in service, or at least as 
likely as not did, the examiner must then 
determine whether the veteran has PTSD 
at least partly as a consequence of that 
assault.  The examiner should be 
instructed that only the 
in-service sexual assault may be 
considered as a stressor, as opposed to 
any pre- and post-service stressors, 
including childhood sexual abuse, any 
sexual assault that occurred after 
service, and the veteran having witnessed 
the shooting death of her boyfriend.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

3.  Then readjudicate the veteran's claim 
for PTSD in light of the additional 
evidence.  If the claim is not granted to 
her satisfaction, send her and her 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

